Citation Nr: 0028932	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran's daughter, [redacted], was permanently 
incapable of self-support at the date of attaining age 18.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from April to September 
1951 and from November 1951 to August 1954. The veteran is 
[redacted]'s father.

In an August 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
denied benefits for the veteran's daughter, [redacted], as a 
helpless child.  The veteran was notified of the decision by 
letter in August 1995 and he did not appeal the decision.  
Thus, that decision became final.

This appeal arises from a January 1997 RO rating decision 
that determined that no new and material evidence had been 
submitted to reopen the claim.  The claim was remanded by the 
Board of Veterans' Appeals (Board) in March 1999 for further 
development and a determination as to whether new and 
material evidence had been submitted under the revised 
evidentiary standard set forth by the U.S. Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In a June 1999 supplement statement of the case, 
the RO determined that the evidence submitted was new and 
material and reopened the claim.  The benefit sought remained 
denied, however.  

The veteran has not requested a hearing on this matter.


FINDINGS OF FACT

1.  Helpless child benefits on behalf of the veteran's 
daughter were denied by rating decision of August 1995; the 
veteran did not file an appeal within one year of receiving 
notice of the decision.

2.  Evidence received since the August 1995 RO rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The veteran's claim that his daughter became permanently 
incapable of self-support by reason of physical or mental 
disability prior to attaining the age of 18 years is 
plausible.

4.  The veteran's daughter was born on May [redacted] 1977.

5.  At the time of her eighteenth birthday in May 1995, the 
veteran's daughter was permanently incapable of self-support 
by reason of mental defect.


CONCLUSIONS OF LAW

1.  The evidence submitted since the August 1995 rating 
decision is new and material and the claim for helpless child 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim for helpless child benefits on behalf of the 
veteran's daughter is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for recognition of the veteran's daughter as 
a "child" of the veteran based on permanent incapacity for 
self-support upon attaining the age of 18 years are met.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991); 38 C.F.R. §§ 3.57, 
3.315, 3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In an August 1995 decision, the RO denied a claim of 
entitlement to benefits for the veteran's daughter, [redacted], 
as a helpless child.  The veteran was provided notice of his 
procedural and appellate rights; however he did not appeal.  
Thus, the RO's August 1995 decision became the last final 
decision on this matter.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

Because this case involves an attempt to reopen the August 
1995 rating decision, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
VA must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a) (1999).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  As noted above, the last final decision of 
record was in August 1995.  

The first step in reopening the claim involves determining 
whether new and material evidence has been presented since 
the last final disallowance of the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  In making this 
determination, the "new" evidence is generally presumed to be 
credible.  Elkins, at 215.  If the Secretary determines that 
new and material evidence has been submitted, he must reopen 
the disallowed claim and determine whether it is well 
grounded in terms of all the evidence, generally presuming 
the credibility of that evidence.  Elkins, at 218-19.  The 
U.S. Court of Appeals for the Federal Circuit has noted that 
the purpose behind the definition of new and material 
evidence is not to require that it change the outcome of the 
claim, but rather that it result in a more complete record 
for evaluating the claim.  Hodge, at 1363.

The relevant evidence of record at the time of the August 
1995 RO rating decision consists of the veteran's application 
for benefits and statements made by the veteran along with 
psychiatric evaluations pertaining to [redacted] from Bergen 
Pines County Hospital.  This evidence is briefly summarized 
below.  

According to a September 1993 report from Bergen Pines County 
Hospital, [redacted], then 16 years of age, had been brought in 
by Court order for a 72-hour psychiatric evaluation after a 
fight with a resident at Stanton House.  The report notes 
that [redacted] left home at age 13 and had resided at Stanton 
House for one year then went for a 6-month rehabilitation 
program, then returned to Stanton House where she continued 
to live.  [redacted] had a history of cocaine abuse and some 
alcohol use.  The examiner noted that during the recent two 
months, [redacted] had become enraged and threw desks and 
chairs around.  In the second incident, she punched another 
female resident in the face, which led to the Court order.  
During the current examination, [redacted] exhibited noticeable 
resentment and little eye contact but no psychotic symptom.  
Mood was "fine" and affect was angry.  She denied homicidal 
or suicidal ideation.  Judgment and insight were felt to be 
impaired, as evidenced by recent behavior.  The report notes 
that in March 1993, a psychological evaluator, Dr. Schulman, 
felt that [redacted] functioned on a borderline range with 
oppositional and impulsive personality traits.  A structured 
and supportive environment with supervision was recommended.  
A Dr. Meyerhoff had reported that [redacted] was in a recovery 
stage from poly-substance abuse.  According to the current 
hospital report, the two current psychiatrists, Drs. Kambolis 
and Walter, felt that [redacted] had benefited from her 
hospitalization and should return to Stanton House where she 
was to join the "Jupiter Program" and obtain neurological 
follow-up.  The discharge diagnoses on Axis I were poly-
substance abuse, in remission; oppositional defiant disorder; 
and parent child problem (she would have fights and arguments 
and threw property around but her behavior did not meet the 
criteria for conduct disorder).  There was no Axis II or III 
diagnosis.  

The veteran's statements and claims reflect that [redacted] was 
born on May [redacted] 1977.  She became 18 on that date in 1995.  
The veteran applied for benefits based on her helplessness in 
April 1995, reporting that she was mentally disabled and had 
been so since age 12.  

As noted in the introduction, in August 1995, the RO denied 
the claim on the basis that no psychiatric condition had been 
diagnosed and that the Bergen Pines reports did not reflect a 
current impairment.  

Since the August 1995 RO rating decision, the veteran 
submitted additional private treatment reports and a May 1995 
determination of the Social Security Administration (SSA).  
The SSA determination and supporting documents were received 
by the RO in October 1997 and reflect that [redacted] was not 
disabled for SSA benefits purposes; however, subsequent SSA 
documents reflect that SSA had reconsidered and found that 
[redacted] did qualify for SSA supplemental income.  This 
evidence must be evaluated in light of the previously 
submitted evidence to determine whether it is new and 
material, that is, at a minimum, whether its submission 
results in a more complete record for evaluating the claim.  
The Board notes that the RO has determined that the SSA 
records are new and material evidence.  On review of that 
evidence, the Board agrees that the newly submitted evidence 
does result in a more complete record by supplying additional 
details of [redacted]'s condition and hence, it so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board finds that new and material 
evidence has been submitted, and the claim is hereby 
reopened. 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps: the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Accordingly, the Board will next determine 
whether the claim is well grounded.

II.  Well Groundedness

A well-grounded claim is one that is plausible.  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, it must fail and VA has no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This well groundedness requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  In addition, in the recent case of 
Morton v. West, 12 Vet. App. 477 (1999), the Court held that, 
absent the submission and establishment of a well-grounded 
claim, VA cannot undertake the duty to assist the appellant 
in developing facts pertinent to his or her claim.  In 
Morton, the Court also indicated that the threshold for 
establishing a well-grounded claim is a low one.  

In a claim for recognition that a child of a veteran has had 
permanent incapacity for self-support before reaching the age 
of 18 years, competent evidence must be presented which 
supports the claim that the child was incapable of self- 
support on the date of her 18th birthday.  Cumby v. West, 
12 Vet. App. 363 (1999); 38 C.F.R. § 3.356 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence establishes that [redacted] is the daughter of a 
qualified veteran and is eligible to apply for benefits.  The 
veteran's daughter has a history of psychiatric impairment 
prior to age 18.  She was not married prior to age 18.  
Therefore, the Board finds sufficient evidence to render the 
claim at least plausible.  Inasmuch as a well-grounded claim 
has been presented, the Board finds that no additional 
development of the record is necessary prior to appellate 
consideration.

III.  Merits Decision

A "child, for the purposes of entitlement to VA benefits, 
includes an unmarried person who, "before attaining the age 
of eighteen years, became permanently incapable of self- 
support . . . ." 38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 
38 C.F.R. § 3.57(a)(ii) (1999).  Campbell v. Brown, 5 Vet. 
App. 77, 78 (1993).  The accompanying regulation, 38 C.F.R. 
§ 3.356 (1999), similarly provides that a person may qualify 
as a "child," if he or she is "shown to [have been] 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 
years."

The question for consideration is whether the veteran's 
daughter, [redacted], may be recognized as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
at the date of attaining the age of eighteen years.  The 
phrase "permanent incapacity for self-support" contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The Court of Veterans Appeals (Court) 
interprets the law and regulations as requiring that the 
adjudicatory body focus on the condition at the time of the 
claimant's 18th birthday; it is that condition which 
determines whether the claimant is entitled to the status of 
'child.'"  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If 
she is shown capable of self-support at age eighteen, the 
Board need go no further.  Id.

In making the determination of whether permanent incapacity 
for self-support has been shown prior to age eighteen, the 
following factors or conditions are taken into consideration:

(a) Basic determinations. A child must be 
shown to be permanently incapable of 
self-support by reason of mental or 
physical defect at the date of attaining 
the age of 18 years.

(b) Rating criteria. Rating 
determinations will be made solely on the 
basis of whether the child is permanently 
incapable of self-support through his own 
efforts by reason of physical or mental 
defects. . . . Principal factors for 
consideration are:

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support . . ..

(2) A child shown by proper evidence to 
have been permanently incapable of self- 
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors. 
Employment that was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like. In those cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration. In such cases there should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support. Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (1999).

The veteran argues that his daughter is incapable of self-
support due to mental disability and that the evidence 
submitted supports entitlement to the claimed benefit.  
[redacted], who was born on May [redacted] 1977, and turned 18 on May 
[redacted] 1995, has been denied these benefits on the basis that 
she is not permanently incapable of self-support. 

The record reflects that in March 1992, the veteran's 
daughter needed an inpatient substance abuse program and that 
she would be placed outside of her own home following that 
treatment.  In September 1992, [redacted] reported that she had 
attempted suicide.  In March 1993, a psychological evaluator 
felt that [redacted] functioned on a borderline range.  
Personality traits were oppositional and impulsive.  A 
structured and supportive environment with supervision were 
recommended.  A May 1993 report concludes that she was 
emotionally disturbed.  In June 1993, Dr. Meyerhoff reported 
that [redacted] was quite inept, but not retarded.  It was felt 
that she was in a recovery stage from poly substance abuse.  
A primary Axis I diagnosis of conduct disorder, 
undifferentiated type, in partial remission, was made.  In 
September 1993, [redacted] was hospitalized with history of 
cocaine abuse, some alcohol use and problems with anger 
control.  Following hospitalization, [redacted] was to return 
to Stanton House where she was to join the "Jupiter Program" 
and obtain neurological follow-up.  The discharge diagnoses 
on Axis I were poly-substance abuse, in remission; 
oppositional defiant disorder; and parent child problem (had 
fights and arguments and threw property around, but her 
behavior did not meet the criteria for conduct disorder).  No 
Axis II or III diagnosis was made.  

A Bergen County Hospital discharge report dated in December 
1993 reflects that [redacted] was finally discharged, by Court 
order, to the custody of her parents on December 20, 1993.  
The report recommends that she be placed in a highly 
structured special education school with a vocational 
component.  

In March 1994, [redacted] was again evaluated and was noted to 
be living with her parents and going to school, doing 
satisfactorily.  Current problems included not being able to 
sleep at night, diminished appetite, and impaired memory and 
concentration.  She did not know the current date but she did 
know what day it was.  She knew who the President was but she 
did not know who the Governor was.  She knew which State she 
was in, but not the name of the city.  She could not recall 
one out of four objects and she could not concentrate enough 
to do serial sevens.  The examiner gave five Axis I 
diagnoses: depression manifested as apathy; conduct disorder, 
unsocialized aggressive type on the basis of history; alcohol 
abuse, on the basis of history; drug abuse, on the basis of 
history; and, somatoform disorder.  The examiner gave an Axis 
II diagnosis of passive aggressive personality, no diagnosis 
on Axis III, moderate psychosocial and environmental problems 
on Axis IV, and moderate to severe Global Assessment of 
Functioning (GAF).  The examiner determined that [redacted] was 
not competent to handle funds noting that she was a minor.  

A May 1995 SSA determination reflects that despite continuing 
need for psychotherapy, [redacted] was not disabled for SSA 
benefits purposes.  The determination notes that she failed 
to report for an examination and that she had the right to 
appeal that determination.  The determination notes that to 
qualify for disabled child benefits, one must be at least 18 
years of age and not be able to do any substantial work due 
to health problems.  The supporting documents for the SSA 
decision include those reports mentioned above.  

In December 1997, the RO issued a supplement statement of the 
case considering the recently received SSA determination and 
supporting documents.  The RO felt that the evidence was 
insufficient to find permanent incapability of self-support.

In February 1998, the veteran reported that, contrary to the 
SSA determination on file, his daughter did receive SSA 
disability benefits before she turned 18 years of age.  He 
reported that his spouse had been the payee of those checks.  
The veteran further reported that after his daughter turned 
18, she continued to receive SSA benefits.  He forwarded a 
copy of a verification letter from SSA reflecting that his 
daughter's SSI (supplemental security income) benefit was 
$525 per month beginning January 1998.  In July 1999, the 
veteran forwarded a copy of additional correspondence from 
SSA to [redacted] indicating that it had been determined that 
her health had improved and that her benefits would stop.  
That SSA letter bears no date or signature.  

In September 1999, the RO received additional mental health 
treatment notes dated in July 1996.  These notes indicate 
that [redacted], who would have been 19 years old at the time, 
had normal to dull normal intelligence.  No Axis I diagnosis 
was given.  Personality disorder, not otherwise specified, 
rule out paranoid personality disorder, and schizoid 
personality disorder were given as diagnostic impressions on 
Axis II.   Psychotherapy was recommended.

In Dobson, 4 Vet. App. at 445, the Court stated that if the 
claimant is shown to be capable of self-support at age 
eighteen, the Board need go no further.  In that case, the 
Court found that the Board had incorrectly placed emphasis on 
evidence of improvement or recovery from the disability after 
the claimant's 18th birthday.  The Court also noted that the 
claimant's graduation from high school years after turning 18 
was, in itself, evidence that the claimant was not capable of 
self-support at the time of her 18th birthday.  The Court 
also noted that the equipoise doctrine of 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990), were for application.  Id.  

In the instant case, no examiner has specifically rendered an 
opinion concerning whether [redacted] was capable of self-
support through her own efforts as of her 18th birthday.  
Because she has not been shown capable of self-support at age 
18, the Board must go further and consider all other factors 
relevant to her condition as of her 18th birthday before 
making such a determination.  

The medical records from the earlier 1990s indicate a strong 
need for continuous therapy and supervision.  A March 1994 
report notes that [redacted] was not competent to handle funds, 
that she had five Axis I diagnoses plus a personality 
disorder, and that she had moderate to severe impairment of 
social, occupational, or school functioning.  The SSA 
records, although incomplete, do indicate that she was under 
a disability for SSA benefits purposes in 1998, when she was 
20 years of age.  This, in itself does not indicate 
incapacity at age 18; however, considering the veteran's 
report that SSA had made payments for [redacted] prior to her 
18th birthday, it appears that SSA had found entitlement to 
supplemental security income (SSI) prior to her 18th 
birthday.  The Board also notes in March 1994, when she was 
16, she was in "school" and doing satisfactorily; however, 
the evidence suggests that she attended a special education 
school at that time.  In any event, the RO did not obtain any 
information that suggests that she ever graduated from high 
school and certainly none showing that she graduated by her 
18th birthday.  In Dobson, the Court found that delayed 
graduation from high school was evidence of incapacity at age 
18.  None of the evidence submitted indicates that [redacted] 
had substantial employment prior to her 18th birthday.  Thus, 
the preponderance of the evidence of record does not indicate 
a capability of self-support at age 18.  Therefore, in the 
judgment of the Board, there is at least a reasonable doubt 
presented regarding whether permanent incapacity for self-
support has been shown prior to age 18.  Accordingly, after 
resolving that reasonable doubt in [redacted]'s favor, the 
Board concludes that she was permanently incapable of self-
support before reaching the age of 18 years.  Therefore, the 
evidence supports entitlement to recognition of the veteran's 
daughter as a "child" on the basis of permanent incapacity 
for self-support before attaining the age of eighteen.


ORDER

Entitlement to recognition of the veteran's daughter as a 
"child" of the veteran on the basis of permanent incapacity 
for self- support upon attaining the age of eighteen is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 

